Atkinson, J.
1. The inventory and schedule of property attached to the assignment covering in terms all the property owned by the assignors, containing a specification of all classes of the goods assigned, and designating the locality at which they were to be found, was, in legal contemplation, sufficiently full and complete. At least this inventory and schedule was made substantially in compliance with the terms of the statute.
2. On the merits, there was, in view of the evidence contained in the record, no abuse of discretion in denying the injunction, or in refusing to appoint a permanent receiver.

Judgment affirmed.